                        Case 4:20-mj-70795-MAG Document 9 Filed 06/23/20 Page 1 of 1 FILED
$2 5HY &RPPLWPHQWWR$QRWKHU'LVWULFW
                                                                                                                       Jun 23 2020

                                       81,7('67$7(6',675,&7&2857                                                  SUSANY. SOONG
                                                                                                                CLERK, U.S. DISTRICT COURT
                                                                   IRUWKH                                   NORTHERN DISTRICT OF CALIFORNIA
                                                         Northern District of California
                                                      BBBBBBBBBB'LVWULFWRIBBBBBBBBBB                                  OAKLAND


                  8QLWHG6WDWHVRI$PHULFD
                             Y
                        Wilhan Martono                                       &DVH1R   4:20-mj-70795-MAG

                                                                                &KDUJLQJ'LVWULFW¶V
                             Defendant                                          &DVH1R    3-20CR0274-N

                                              COMMITMENT TO ANOTHER DISTRICT

          7KHGHIHQGDQWKDVEHHQRUGHUHGWRDSSHDULQWKH            Northern               'LVWULFWRI Texas; Dallas Division       
7KHGHIHQGDQWPD\QHHGDQLQWHUSUHWHUIRUWKLVODQJXDJH                                                               

          7KHGHIHQGDQW u ZLOOUHWDLQDQDWWRUQH\
                                  ✔ LVUHTXHVWLQJFRXUWDSSRLQWHGFRXQVHO
                                  u

          7KHGHIHQGDQWUHPDLQVLQFXVWRG\DIWHUWKHLQLWLDODSSHDUDQFH

         IT IS ORDERED:7KH8QLWHG6WDWHVPDUVKDOPXVWWUDQVSRUWWKHGHIHQGDQWWRJHWKHUZLWKDFRS\RIWKLVRUGHU
WRWKHFKDUJLQJGLVWULFWDQGGHOLYHUWKHGHIHQGDQWWRWKH8QLWHG6WDWHVPDUVKDOIRUWKDWGLVWULFWRUWRDQRWKHURIILFHU
DXWKRUL]HGWRUHFHLYHWKHGHIHQGDQW7KHPDUVKDORURIILFHULQWKHFKDUJLQJGLVWULFWVKRXOGLPPHGLDWHO\QRWLI\WKH8QLWHG
6WDWHVDWWRUQH\DQGWKHFOHUNRIFRXUWIRUWKDWGLVWULFWRIWKHGHIHQGDQW¶VDUULYDOVRWKDWIXUWKHUSURFHHGLQJVPD\EH
SURPSWO\VFKHGXOHG7KHFOHUNRIWKLVGLVWULFWPXVWSURPSWO\WUDQVPLWWKHSDSHUVDQGDQ\EDLOWRWKHFKDUJLQJGLVWULFW



'DWH              06/23/2020
                                                                                             Judge’s signature

                                                                                Virginia K. DeMarchi, Magistrate Judge
                                                                                           Printed name and title
